Citation Nr: 0212682	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-19 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic prostatitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.  

4.  Entitlement to a compensable initial rating for residuals 
of a right ankle sprain.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for asthma.  Also within this rating decision, the veteran 
was awarded service connection for patellofemoral pain 
syndrome of the right knee and for residuals of a right ankle 
sprain; noncompensable initial ratings were assigned for 
these disabilities.  In November 1998, the veteran filed a 
Notice of Disagreement regarding these decisions, and a 
Statement of the Case was issued to him in November 1998.  
The veteran's VA Form 9 was received in December 1998, and 
the veteran testified at a personal hearing at the RO in 
April 1999.  He failed to appear for a scheduled August 2002 
hearing before a member of the Board.  

Also within the January 1998 rating decision, service 
connection was awarded for chronic prostatitis, and a 10 
percent initial rating was assigned.  The veteran's Notice of 
Disagreement regarding this assigned initial disability 
rating was received in December 1998, and a Statement of the 
Case was issued him in April 1999.  That same month, he filed 
a VA Form 9, perfecting his appeal of this issue.  

In a February 2000 rating decision, the veteran was awarded 
increased initial ratings, to 10 and 20 percent respectively, 
for his patellofemoral pain syndrome of the right knee and 
chronic prostatitis.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, these issues remain in appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Asthma was not diagnosed in service or postservice. 

3.  The veteran's chronic prostatitis is characterized by 
voiding intervals of 3 hours during the day, and 
approximately 3-4 times during the night.  

4.  The veteran's patellofemoral pain syndrome of the right 
knee is characterized by flexion to 130º and extension to 0º, 
and no crepitus, swelling, or instability; functional loss is 
not demonstrated. 

5.  The veteran's residuals of a right ankle sprain are 
characterized by no more than mild limitation of motion and 
no functional loss, instability or laxity of the ankle joint.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for asthma is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for an initial rating in excess of 20 
percent for service-connected chronic prostatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.115a, Diagnostic Code 7527 (2001); 66 Fed. Reg. 45, 620, 
45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  The criteria for an initial rating in excess of 10 for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5019, 5256-63 (2001); 66 Fed. 
Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

4.  The criteria for a compensable initial rating for 
residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270-74 (2001); 66 Fed. Reg. 
45, 620, 45, 630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1998 and 
April 1999 Statements of the Case, and the various 
Supplemental Statements of the Case, the veteran has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported no private post-service medical treatment for his 
disabilities; thus, no such records have been requested by 
the RO.  The veteran has, however, received VA medical 
treatment, and these records have been obtained.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
He has also been afforded numerous comprehensive VA medical 
examinations in conjunction with his claim.  Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claims are ready to be considered on the 
merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II. Service connection - Asthma

The veteran seeks service connection for asthma.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  In any claim 
before the VA, the benefit of the doubt will be afforded the 
claimant whenever the evidence is in approximate balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  For the reasons to be discussed below, service 
connection for asthma must be denied.  

When the veteran was examined in March 1979 for service 
entrance, he reported no history of asthma.  In June 1994, he 
sought treatment for a cough and sore throat; bronchitis was 
diagnosed, and medication was afforded him.  He was seen 
again in June, July, and August 1995 for an upper respiratory 
and/or sinus infection, diagnosed as chronic sinusitis.  On a 
January 1997 medical history questionnaire, the veteran 
indicated a history of asthma which was described as 
"geographical - EPTS [existed prior to service] - Rx none - 
aggravated with running."  A concurrent military physical 
examination revealed no abnormalities of the lungs and chest, 
and no diagnosis of asthma was rendered.  

Although the veteran himself reported asthma on his January 
1997 medical history questionnaire, his actual service 
medical records are devoid of any diagnosis of or treatment 
for asthma.  While he did seek treatment on several occasions 
during military service for such respiratory disorders as hay 
fever, sinusitis, and bronchitis, at no time was asthma 
diagnosed by a medical professional.  

After the veteran filed his claim for service connection for 
asthma in July 1997, he was examined by the VA in September 
1997.  He reported wheezing and shortness of breath with 
exertion, suggesting exercise-induced asthma.  He stated that 
his asthma began during service in Alaska in 1992; however, 
he did not seek treatment at that time, never had pulmonary 
function testing, and did not take medication, including 
inhalers, for this disability.  His lungs were clear to 
percussion and auscultation.  A previous chest X-ray was 
noted to be clear.  Asthma, in remission, was diagnosed.  A 
subsequent April 1999 pulmonary function test was within 
normal limits, with no change after use of bronchodilators.  

A basic criterion for establishing service connection is the 
presence of a current disability.  Importantly, there is no 
confirmed diagnosis of asthma either in service or 
postservice.  Postservice VA examination revealed clinical 
examination, chest x-ray and pulmonary function tests to be 
normal.  The veteran has submitted no other evidence 
documenting the presence of asthma postservice.  Importantly, 
by letter dated in July 2002, the veteran was notified that 
his claim required, among other things, evidence of a current 
physical disability.  He was told he could submit such 
evidence himself.  The only evidence he has submitted is his 
own allegation to the effect that he has a current diagnosis 
of asthma which began during active military service.  
However, he is not competent to render such a diagnosis.  As 
a layperson, his statements regarding medical diagnosis, 
causation, or etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
clear preponderance of the evidence is against the veteran's 
claim for service connection for asthma, the claim must be 
denied.

III.  Initial rating - Chronic prostatitis

The veteran seeks an initial rating in excess of 20 percent 
for his service-connected chronic prostatitis.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The veteran's chronic prostatitis is rated under Diagnostic 
Code 7527, for injuries, infections, hypertrophy, and/or 
postoperative residuals of the prostate gland.  This Code in 
turn makes reference to the criteria for voiding dysfunction 
or urinary tract infection, whichever is predominant.  These 
criteria can be found at 38 C.F.R. § 4.115a (2001).  Voiding 
dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  The criteria for voiding dysfunction state:

Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day 			60
Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day 				
				40
Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day 			
				20
Urinary frequency:  
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night 		
					40
Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night 	
				20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night 			
			10
Obstructed voiding:  
Urinary retention requiring intermittent or 
continuous 
catheterization 							
	30
Marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one 
or combination of the following:
1. Post void residuals greater than 150 cc.  
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3. Recurrent urinary tract infections secondary to  
obstruction.  
4. Stricture disease requiring periodic dilatation 
every 2 to 3 months
10  
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year	
					  0

38 C.F.R. § 4.115a, (2001).  

Urinary tract infections are evaluated as follows:

Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management 								30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management 	
			10

38 C.F.R. § 4.115a (2001).

For the reasons to be discussed below, an initial rating in 
excess of 20 percent is not warranted for the veteran's 
chronic prostatitis.  

Considering first the criteria for urinary tract infection, a 
30 percent rating is not warranted under these criteria.  The 
veteran has never been hospitalized subsequent to service for 
his chronic prostatitis, and he has never demonstrated a need 
for drainage and/or continuos intensive management.  
Therefore, the clear preponderance of the evidence is against 
an initial rating in excess of 20 percent, based on the 
criteria for urinary tract infection.  

Regarding voiding dysfunction, the veteran stated in 
September 1997 and again on examination in May 1999 that he 
does not experience urinary incontinence.  Additionally, he 
has reported no voiding obstructions requiring 
catheterization.  Instead, his chief complaints center around 
urinary frequency.  Upon examination in September 1997, he 
reported voiding 1-2 times per night.  At his April 1999 
personal hearing, he reported voiding up to 6 times during 
the day, and approximately 3-4 times during the night.  In 
May 1999, he reported voiding every 3 hours during the day, 
and 3-4 times during the night.  Overall, the evidence does 
not suggest voiding intervals of less than 1 hour during the 
day, or 5 or more times during the night.  Therefore, the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for the veteran's chronic prostatitis.  

In considering the veteran's claim, the Board notes that the 
Court recognizes a distinction between an original rating and 
a claim for an increased rating.  In the present case, the 
veteran has expressed disagreement with the rating initially 
assigned his service-connected disability; therefore, his 
claim for disability compensation is acknowledged to have 
remained in appellate status since he filed a Notice of 
Disagreement as to the initial decision on his original claim 
for benefits.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Under the Court's holding in Fenderson, the VA 
may assign "staged ratings" to reflect different levels of 
disability during the pendency of the claim.  

Nevertheless, the evidence in the present case does not 
support a staged rating for any period during the pendency of 
the appeal.  All medical evidence of record indicates that an 
initial rating in excess of 20 percent is not warranted for 
any period subsequent to the veteran's 1997 service 
separation.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 20 percent for the veteran's 
chronic prostatitis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  

IV.  Initial rating - Patellofemoral pain syndrome of the 
right knee

The veteran seeks an initial rating in excess of 10 percent 
for his patellofemoral pain syndrome of the right knee.  

When assigning a disability rating for musculoskeletal 
injuries, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  However, when the 
maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable diagnostic code 
(after all other potential diagnostic codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The veteran's right knee disability is currently rated under 
Diagnostic Code 5019, for bursitis, which in turn makes 
reference to the limitation of motion of the affected part.  
Limitation of motion of the knee is rated under Diagnostic 
Code 5260, for limitation of flexion.  This Diagnostic Code 
provides:

Leg, limitation of flexion of:
Flexion limited to 15?						
	30
Flexion limited to 30?						
	20
Flexion limited to 45?						
	10
Flexion limited to 60?							  
0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  

Limitation of motion of the knee may also be rated under 
Diagnostic Code 5261, for limitation of extension.  This 
Diagnostic Code provides:

Leg, limitation of extension of:
Extension limited to 45?						50
Extension limited to 30?						40
Extension limited to 20?						30
Extension limited to 15?						20
Extension limited to 10?						10
Extension limited to 5?						  0

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

According to the September 1997 and April 1999 VA examination 
reports, the veteran had extension to 0º and flexion to 130º 
on both occasions.  No more severe limitation of motion as 
been shown on other treatment records.  An initial rating in 
excess of 10 percent is therefore not warranted because the 
medical evidence does not reflect limitation of either 
flexion or extension of the knee to such a degree.  As to 
functional loss, the veteran reported at a February 2000 VA 
examination of his muscles that he did not have any specific 
functional impairment or any limitation of motion of his 
knee.  He had no difficulty performing day to day activities 
of daily living.  He worked as a ski instructor at an area 
ski slope and worked out fairly regularly at an exercise 
facility.  The evidence simply does not demonstrate that 
pain, pain on use, weakness, or fatigability results in the 
functional equivalent of limitation of motion warranting a 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2001).  

Consideration has also been given to rating the veteran under 
other diagnostic codes pertaining to the knee.  However, in 
the absence of recurrent subluxation or lateral instability 
attributable to the service connected disabilities, an 
increased rating under Diagnostic Code 5257 is not warranted.  
38 C.F.R. Part 4, Diagnostic Code 5257 (2001).  In this 
regard, the veteran's knees have been noted to be stable, 
without swelling, instability, or "giving way" of the 
joint.  Moreover, there is no evidence that the service 
connected disability involves impairment of the tibia and 
fibula so as to warrant an increased rating under Diagnostic 
Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  
X-rays of the veteran's knee have been essentially 
unremarkable, and the service connected disability does not 
involve nonunion or malunion of the tibia or fibula.  
Therefore, evaluation of the veteran's right knee disability 
under Diagnostic Code 5262 is not warranted.  In addition, 
there is no x-ray evidence of arthritis of the knee.

As is noted above, a staged rating may be assigned, pursuant 
to the Court's holding in Fenderson, to reflect different 
levels of disability during the pendency of the appeal.  
Nevertheless, the evidence in the present case does not 
support a staged rating for any period during the pendency of 
the appeal.  All medical evidence of record indicates that a 
initial rating of 10 percent has been warranted for all 
periods subsequent to the veteran's 1997 service separation.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
patellofemoral pain syndrome of the right knee.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002).  

V.  Initial rating - Residuals of a right ankle sprain

The veteran's service-connected residuals of a right ankle 
sprain are currently rated as noncompensable under Diagnostic 
Code 5271, for limitation of motion of the ankle joint.  This 
Diagnostic Code provides:

Marked limitation of motion					20
Moderate limitation of motion 				
	10

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2001).  For the 
reasons to be discussed below, a compensable initial rating 
is not warranted for the veteran's residuals of a right ankle 
sprain.  

On examination in September 1997, the veteran had 
dorsiflexion of the right ankle to 15º, and plantar flexion 
to 45º.  No laxity, tenderness, or deformity of the right 
ankle joint was noted, and he was able to walk on his heels 
and toes.  Likewise, on examination in April 1999, he had 
dorsiflexion to 20º, and plantar flexion to 45º.  No laxity 
or instability was noted.  VA regulations provide that normal 
ankle dorsiflexion is from 0 to 20 degrees and normal ankle 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

At a muscle examination in February 2000, the veteran 
specifically denied any limitation of motion or specific 
functional impairment resulting from his ankle disability.  
As noted above, he has no difficulty performing his usual day 
to day activities and is able to work as a ski instructor on 
the slopes.  The medical evidence of record does not show the 
moderate limitation of motion necessary to warrant a 
compensable rating for the right ankle disability, and there 
is no reported functional loss.  It is also noted that 
although x-rays of the ankle were not taken, the examiner 
specifically indicated in April 1999 that there was no 
clinical indication for x-rays.  As such, a compensable 
rating is not warranted.  

While other Diagnostic Codes exist for rating ankle injuries, 
the medical evidence does not support evaluation of this 
disability under another Code.  The veteran has never been 
diagnosed with ankylosis of the right ankle, as would warrant 
evaluation under Diagnostic Codes 5270 or 5272.  Likewise, 
malunion of the os calcis or astragalus, or a prior 
astragalectomy, have not been demonstrated by the record.  

As is noted above, a staged rating may be assigned pursuant 
to the Court's holding in Fenderson to reflect different 
levels of disability during the pendency of the appeal.  
Nevertheless, the evidence in the present case does not 
support a staged rating for any period during the pendency of 
the appeal.  All medical evidence of record indicates that a 
noncompensable initial rating has been warranted for all 
periods subsequent to the veteran's 1997 service separation.  
In conclusion, the preponderance of the evidence is against a 
compensable initial rating for residuals of a right ankle 
sprain.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  



ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to an initial rating in excess of 20 percent for 
service-connected chronic prostatitis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the right 
knee is denied.  

Entitlement to a compensable initial rating for service-
connected residuals of a right ankle sprain is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

